Title: Benjamin Henry Latrobe to Thomas Jefferson, [ca. 26] December 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Washington,
Decr 6th  ca. 26 1817
                        
                        The enclosed letter will prove to you that I have not been unmindful of your wish to have the rate of Carpenter’s prices at Philadelphia, as your rule of valuation for the work of the new College. Mr Thackara is one of the most respectable citizens & mechanics in Philadelphia. He did the Plaisterer’s work, so much & deservedly admired, of the Capitol, & was sent for again, by but did not agree with the Commissioner, in which he is not singular.—I also wrote to two Carpenters, but received immediately an answer to the same effect, an answer which I have indeed expected.
                        But in order to give you the best assistance I can, I will, in 10 days from hence (when I shall be in Baltimore) send you the Pittsburg price book, compiled from that of Philadelphia, by carpenters established there from Philadelphia, and printed under there their  sanction, & in the mean time I will also compile from a great number of accounts settled by me with the mechanics here, a partial list of prices which may be useful to You
                        
                            I am with the truest esteem Yrs
                            B H Latrobe.
                        
                    